Citation Nr: 0523555	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
disability.

3.  Entitlement to a compensable evaluation for degenerative 
changes of the right knee.

4.  Entitlement to a compensable evaluation for degenerative 
changes of the left knee.

5.  Entitlement to a compensable evaluation for inflammatory 
arthritis of the proximal interphalangeal joints of both 
hands (previously evaluated as inflammatory arthritis of the 
proximal interphalangeal joints of both hands, with exostosis 
of the great toes, bilaterally).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied service connection for disabilities 
of the cervical spine and the lumbar spine, and denied 
increased ratings for degenerative changes of each knee and 
arthritis of the hands.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its January 2004 rating action, the RO denied service 
connection for disabilities of the lumbar and cervical spine.  
The RO indicated that degenerative changes of the lumbar and 
cervical spine were not present in service, nor were they 
related to his service-connected disabilities.  The Board 
notes that the VA letter issued in February 2004, which 
provided the veteran notice of the January 2004 RO 
determination, did not apprise him that his claims for 
secondary service connection had also been denied.  
Nevertheless, in his notice of disagreement, received later 
in February 2004, the veteran again asserted that he had 
arthritis of the cervical and lumbar segments of the spine 
due to his service-connected inflammatory arthritis.  The 
statement of the case issued in March 2004 did not contain 
the applicable law pertaining to secondary service 
connection.  Also, the veteran has not been provided notice 
of the information and evidence necessary to substantiate his 
claims for service connection on the basis of secondary 
service connection, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The February 2003 VCAA 
letter did not reference secondary service connection.

In the original rating decision of August 1983, service 
connection was established for inflammatory arthritis of the 
proximal interphalangeal joints of both hands, with exostosis 
of the great toe, bilaterally.  The later January 2004 rating 
decision on appeal does not reflect consideration of the 
disabling effect of the service-connected exostosis of the 
great toe, bilaterally, if any.  

The August 1983 rating decision granted service connection 
including for inflammatory arthritis of the hands, and 
osteoarthritis of the knees.  A noncompensable evaluation was 
assigned for each as paired disability of the hands and 
paired disability of the knees.  The veteran also asserts 
that there was clear and unmistakable error (CUE) in the 
August 1983 rating action that granted service connection for 
osteoarthrosis of the knees and inflammatory arthritis of the 
proximal interphalangeal joints of both hands, with exostosis 
of the great toes, bilaterally.  He argues that since 
arthritis was present in two or more joints, and has been 
since the inception of his award, a higher rating should have 
been assigned.  

Although the January 2004 rating decision contains a note 
stating that no CUE was found in the prior rating action, the 
RO has not formally adjudicated the claim of CUE in the 
August 1983 rating decision.  In this regard, it is observed 
that the February 2004 notice of the January 2004 rating 
decision did not reference adjudication of the CUE claim.  
Rather, the RO considered the veteran's contentions as 
inadequate to form a basis of a CUE claim.  By a letter dated 
in April 2004, the VA informed the veteran of the specific 
requirements needed to allege CUE in a prior rating decision.  
In May 2004, the RO received the veteran's specific 
contentions regarding his claim of CUE.  

As the claim of CUE has been raised, but not adjudicated by 
the RO in the first instance, and as the Board finds that 
such matter is inextricably intertwined with the increased 
rating issues on appeal, it is remanded to the RO for 
adjudication.  The United States Court of Appeals for 
Veterans Claims has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA, must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  

The issues of entitlement to compensable evaluations for 
degenerative changes of each knee and inflammatory arthritis 
of the proximal interphalangeal joints of both hands, are 
deferred pending resolution of the CUE claim.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for cervical and lumbar spine 
disabilities on the basis of being 
secondarily due to service-connected 
disability.  Such notice letter must be 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each secondary 
service connection claim, which 
information and evidence, if any, that he 
is to provide, and which information and 
evidence, if any, VA will attempt to 
obtain.  VA must also request that the 
claimant provide any evidence in his 
possession that pertains to the secondary 
service connection claims.  

2.  The RO should formally adjudicate the 
claims that (1) there was CUE in the 
August 1983 rating action in the failure 
to assign a compensable evaluation for 
degenerative changes of the knees, and 
(2) there was CUE in the August 1983 
rating action in the failure to assign a 
compensable evaluation for inflammatory 
arthritis of the proximal interphalangeal 
joints of the hands, with exostosis of 
the great toe, bilaterally.  If any such 
determination is adverse to the veteran, 
and the veteran files a timely notice of 
disagreement, the RO should develop the 
matter in accordance with appellate 
procedures.  

3.  If CUE is found in the August 1983 
rating action as to the inflammatory 
arthritis of the hands or osteoarthritis 
of the knees, the RO should readjudicate 
the current increased rating claims on 
appeal as to the hands and/or knees.  The 
veteran and his representative should be 
provided notice of the determination(s).  
If the benefit sought is not granted, he 
and his representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period of time 
to respond.

4.  The RO should issue a supplemental 
statement of the case addressing the 
issue of entitlement to service 
connection for disabilities of the 
cervical spine and lumbar spine on a 
secondary basis.  All pertinent 
regulations, including 38 C.F.R. 
§ 3.310(a) (2004), should be set forth.  

5.  Regardless of any finding with 
respect to CUE in the August 1983 rating 
decision as to the service-connected 
inflammatory arthritis of the hands, with 
exostosis of the great toes, bilaterally, 
the RO should readjudicate the issue of 
entitlement to an increased rating for 
inflammatory arthritis of both hands 
(previously classified as inflammatory 
arthritis of the proximal interphalangeal 
joints of both hands, with exostosis of 
the great toes, bilaterally).  In this 
regard, the RO should document its 
consideration of the disabling effects of 
the service-connected exostosis of the 
great toes, bilaterally, if any.  The 
veteran and his representative should be 
provided notice of the determination.  If 
the benefit sought is not granted, he and 
his representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond.

3.  Thereafter, the case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




